EXHIBIT 10.1

 

 

EXECUTION COPY

EMPLOYMENT AGREEMENT

BETWEEN

RICHARD F. SMITH

AND

EQUIFAX INC.

 

 


--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT

1. Effective Date

 

1

 

2. Employment and Directorship

 

1

 

(a)

Employment

 

1

 

(b)

Directorship

 

1

 

3. Employment Period

 

1

 

4. Extent of Service

 

1

 

5. Compensation and Benefits

 

2

 

(a)

Base Salary

 

2

 

(b)

Incentive, Savings and Retirement Plans

 

2

 

(c)

Welfare Benefit Plans

 

3

 

(d)

Expenses

 

3

 

(e)

Fringe Benefits

 

3

 

(f)

Vacation

 

4

 

(g)

Relocation Assistance

 

4

 

(h)

Stock Ownership Guidelines

 

4

 

(i)

409A Compliance

 

4

 

6. Communication of Executive’s Employment

 

4

 

7. Termination of Employment

 

5

 

(a)

Death or Retirement

 

5

 

(b)

Disability

 

5

 

(c)

Termination by the Company

 

5

 

(d)

Termination by Executive

 

5

 

(e)

No Fault Termination by Either Party

 

6

 

(f)

Notice of Termination

 

6

 

(g)

Date of Termination

 

6

 

8. Obligations of the Company upon Termination

 

7

 

(a)

Termination by Executive for Good Reason; Termination by the Company Other Than
for Cause or Disability

 

7

 

(b)

Termination by Either Party for No Fault

 

8

 

(c)

Death, Disability or Retirement

 

8

 

(d)

Cause or Voluntary Termination without Good Reason

 

8

 

(e)

Expiration of Employment Period

 

8

 

(f)

Resignations

 

8

 

9. Change in Control Letter Agreement

 

8

 

10. Non-exclusivity of Rights

 

9

 

11. Full Settlement; No Obligation to Mitigate

 

9

 

12. Certain Additional Payment by the Company

 

9

 

13. Representations and Warranties

 

9

 


--------------------------------------------------------------------------------


 

14. Restrictions on Conduct of Executive

 

9

 

(a)

General

 

9

 

(b)

Definitions

 

10

 

(c)

Restrictive Covenants

 

12

 

(d)

Enforcement of Restrictive Covenants

 

13

 

15. Mediation and Arbitration

 

14

 

16. Assignment and Successors

 

14

 

17. Miscellaneous

 

15

 

 

ii


--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 22nd
day of August, 2005 by and between Equifax Inc., a Georgia corporation (the
“Company”), and Richard F. Smith (“Executive”), to be effective as of the
Effective Date, as defined in Section 1.

BACKGROUND

The Company desires to engage Executive as the Chairman Elect and Chief
Executive Officer of the Company from and after the Effective Date, in
accordance with the terms of this Agreement. Executive is willing to serve as
such in accordance with the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.          Effective Date.   The effective date of this Agreement (the
“Effective Date”) shall be September 19, 2005.

2.          Employment and Directorship.

(a)        Employment.   Executive is hereby employed on the Effective Date as
the Chairman Elect and Chief Executive Officer of the Company. Effective as of
January 1, 2006, Executive will be employed as Chairman and Chief Executive
Officer of the Company. In his capacity as Chairman Elect/Chairman and Chief
Executive Officer of the Company, Executive shall have the duties,
responsibilities and authority commensurate with such positions as shall be
assigned to him by the Board of Directors of the Company, which shall be
consistent with the duties, responsibilities and authority of persons holding
such positions in a public company engaged in similar lines of business to that
engaged in by the Company and its subsidiaries from time to time. In his
capacity as Chairman Elect/Chairman and Chief Executive Officer of the Company,
Executive will report directly to the Board of Directors.

(b)        Directorship.   The Company will cause Executive to be nominated to
the Board of Directors of the Company and shall recommend to the shareholders of
the Company Executive’s election to the Board.

3.          Employment Period.   Unless earlier terminated herein in accordance
with Section 7 hereof, Executive’s employment shall be for a term beginning on
the Effective Date and ending on the third anniversary of the Effective Date
(the “Employment Period”). Twelve (12) months before the third anniversary of
the Effective Date and twelve (12) months before each subsequent anniversary
thereafter, the Employment Period will be automatically extended for an
additional one-year period unless either party gives prior written notice of
nonrenewal. In the event prior notice of nonrenewal is given, Executive’s
employment shall terminate at the end of the remaining Employment Period then in
effect.

4.          Extent of Service.   During the Employment Period, and excluding any
periods of vacation, holiday, sick leave and Company-approved leave of absence
to which Executive is entitled in accordance with Company policies, Executive
agrees to devote substantially all of his business time, attention, skill and
efforts exclusively to the faithful performance of his duties hereunder.
Executive is encouraged to (i) devote reasonable time to charitable or community
activities, (ii) serve on corporate, civic, educational or charitable boards or
committees, subject to the Company’s standards of business conduct or other code
of ethics, (iii) deliver lectures or fulfill speaking engagements from time to
time on an infrequent basis, and/or (iv) manage personal business interests and
investments, subject to the Company’s standards of business conduct or other
code of ethics, and so long as such activities do not interfere in a material
manner or on a routine basis with the performance of Executive’s
responsibilities under this Agreement.

1


--------------------------------------------------------------------------------


5.          Compensation and Benefits.

(a)        Base Salary.   During the Employment Period, the Company will pay to
Executive base salary at the rate of U.S. $1,300,000 per year (“Base Salary”),
less normal withholdings, payable in accordance with the Company’s payroll
practices for its employees from time to time. The Compensation, Human
Resources & Management Succession Committee (the “Compensation Committee”) of
the Board of Directors of the Company shall review Executive’s Base Salary
annually and may increase (but not decrease) Executive’s Base Salary from year
to year. Such adjusted salary then shall become Executive’s Base Salary for
purposes of this Agreement. The annual review of Executive’s salary by the
Compensation Committee will consider, among other things, Executive’s own
performance, and the Company’s performance.

(b)        Incentive, Savings and Retirement Plans.   During the Employment
Period, Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs available to senior executive
officers serving on the Management Committee of the Company (“Peer Executives”),
and on the same basis as such Peer Executives. Without limiting the foregoing,
the following shall apply:

(i)         Value Replacement Awards.   In order to replace the value of certain
earned incentives that would have been available to Executive from his former
employer, the Company will provide to executive the following replacement
benefits: (A) on the Effective Date, Executive will be paid a one time value
replacement bonus in the amount of $2,675,444, and (B) on the Effective Date,
Executive will be granted a number of restricted stock units determined by
dividing $1,175,444 by the fair market value of the Company’s common stock as of
such grant date, which award will be granted without dividend equivalent rights
and will vest on the third anniversary of the grant date based on Executive’s
continued employment; and

(ii)       Annual Bonus Opportunity.   During the Employment Period, Executive
will be entitled to participate in the Company’s executive bonus plan, pursuant
to which he will have an opportunity to receive an annual cash bonus based upon
the achievement of performance goals established from year to year by the
Compensation Committee (such bonus earned at the stated “target” level of
achievement being referred to herein as the “Target Bonus”). For calendar year
2005, Executive’s guaranteed bonus will be $1,300,000 (100% of his Base Salary),
which will be paid to Executive on the Effective Date. In 2006 and later years,
Executive’s Target Bonus will equal 100% of his actual Base Salary earned in
such year, with a maximum payout of 200% of actual Base Salary, based on
performance criteria to be established by the Compensation Committee upon
consultation with Executive.

(iii)      Regular Equity Grants.   During the Employment Period, Executive will
be eligible for grants, under the Company’s long-term incentive plan or plans,
of long-term incentive awards having terms and determined in the same manner as
awards to other Peer Executives, unless Executive consents to a different type
of award or different terms of such award than are applicable to other Peer
Executives. Except as set forth in subsections 5(b)(i), (iii) and (iv) of this
Agreement, nothing herein requires the Board of Directors to make grants of
long-term incentive awards in any year. In satisfaction of the regular equity
grant for fiscal year 2006, on January 6, 2006, Executive will be granted:

(A)       options to acquire 75,000 shares of the Company’s common stock (such
options will have a ten-year term and an exercise price equal to the fair market
value of the common stock on the grant date, and will be exercisable as to 25%
on the grant date and 25% per year thereafter);

2


--------------------------------------------------------------------------------


(B)       40,000 restricted stock units, without dividend equivalent rights,
that will vest on the third anniversary of the grant date based on continued
employment; and

(C)       40,000 performance-based restricted stock units, without dividend
equivalent rights, the performance terms of which will be established by the
Compensation Committee upon consultation with Executive.

(iv)       Inducement Grants.   As special inducement to join the Company, and
in additional to any regular equity grants:

(A)       on the Effective Date, Executive will be granted 50,000 restricted
stock units, without dividend equivalent rights, which will vest on the third
anniversary of the grant date based on continued employment; and

(B)       on January 6, 2006, Executive will be granted 25,000 performance-based
restricted stock units, the performance terms of which will be established by
the Compensation Committee upon consultation with Executive.

(v)        SERP.   During the Employment Period, Executive will be eligible to
participate in the Supplemental Retirement Plan for Executives of Equifax Inc.
(SERP), which provides a maximum annual life-time retirement benefit of 50% of
base salary and bonus, based on years of service and reduced by benefits from
the Company’s tax-qualified retirement plan. Calculation of Executive’s SERP
benefits shall include five year’s service credit for all purposes of the SERP.
Executive shall be immediately vested in his SERP benefit as of the Effective
Date.

(c)        Welfare Benefit Plans.   During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in, and
shall receive all benefits under, the welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, employee life, dependent life, accidental
death and travel accident insurance plans and programs) (“Welfare Plans”) to the
extent available to other Peer Executives. Without limiting the foregoing, the
following shall apply:

(i)         Diagnostic Health Care.   During the Employment Period, the Company
will reimburse Executive up to $5,000 annually for physical examinations and
other covered diagnostic health care services that are not otherwise covered by
the Company’s medical plan.

(ii)       Life Insurance.   During the Employment Period, the Company will
provide life insurance in the amount of up to $10,000,000. Three million dollars
of life insurance will be provided without medical evidence of insurability, and
the balance will be provided upon provision of evidence of Executive’s
insurability required by the Company’s life insurance provider.

(iii)      Gross-Up Policy.   To the extent that the Company has a policy for
grossing up any such benefits for tax purposes, the gross up will be made
consistent with the Company’s methodologies and procedures as in effect from
time to time.

(d)        Expenses.   During the Employment Period, Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by
Executive in the course of performing his duties and responsibilities under this
Agreement, in accordance with the policies, practices and procedures of the
Company to the extent available to other Peer Executives with respect to travel,
entertainment and other business expenses.

(e)        Fringe Benefits.   During the Employment Period, Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company available to other Peer Executives. Without limiting
the foregoing, the following shall apply:

3


--------------------------------------------------------------------------------


(i)         Financial Planning and Tax Preparation Services.   During the
Employment Period, the Company will reimburse Executive up to $50,000 incurred
in financial planning and tax preparation services to be provided by Deloitte &
Touche LLP or other service provider of Executive’s choosing.

(ii)       Club Memberships.   During the Employment Period, Executive will be
permitted to use the Company’s membership at East Lake Golf Club and the Company
shall reimburse Executive for any costs or fees associated with any business
use. The Company shall reimburse Executive for initiation fees and dues at one
other social or golf club of Executive’s choosing in the Atlanta area.

(iii)      Gross-Up Policy.   To the extent that the Company has a policy for
grossing up any such fringe benefits for tax purposes, the gross up will be made
consistent with the Company’s methodologies and procedures as in effect from
time to time.

(f)         Vacation.   During the Employment Period, Executive will be entitled
to five weeks paid vacation time per year.

(g)        Relocation Assistance   The Company will provide relocation
assistance for Executive’s move to the Atlanta, Georgia area in accordance with
the plans, practices, programs and policies of the Company available to other
Peer Executives, comprised of: home sale and marketing assistance, home purchase
closing cost assistance, tax assistance on relocation income items, move and
transition expenses, a miscellaneous relocation expense allowance (except that
the current policy cap of $5,000 for such allowance will be increased to $50,000
in this case), and temporary living expenses in Atlanta. In addition, the
Company will reimburse Executive for the amount of any unreimbursed tuition
expenses incurred for his children at an education institution in Kansas City,
Kansas, up to $45,000. The Company will pay travel expenses for up to two trips
per month between Leawood, Kansas and Atlanta, Georgia for Executive and his
family while relocating to Atlanta. If Executive’s home in Leawood, Kansas is
ineligible for the home sale and marketing assistance provided under the
Company’s relocation benefits policy and Executive is unable to sell such home
within six months after the Effective Date, the Company will purchase such home
at a price determined as follows: the Company shall obtain two appraisals and if
such values are within 5% of each other the purchase price will be the average
of the two; otherwise, a third appraisal will be obtained and the purchase price
will be the average of the three appraised values. In the event that such home
sells (either in the market or to the Company) for less than Executive’s
original purchase price, the Company will reimburse Executive for such loss up
to a maximum of $50,000.

(h)        Stock Ownership Guidelines   Executive acknowledges and agrees to
comply with the Company’s stock ownership guidelines for the Chief Executive
Officer position, as the same may be amended from time to time. As of the
Effective Date, such guidelines require the Chief Executive Officer to achieve,
within four years of assuming the CEO position, a level of ownership equal to
six times annual base salary in outright ownership or, alternatively, ten times
base salary in outright ownership plus vested and unexercised stock options.

(i)         409A Compliance.   To the extent Executive is subject to any
additional taxes, interest and/or penalties under Code Section 409A for any
benefits or payments under any Equifax Inc. nonqualified deferred compensation
plan or arrangement, the Company shall provide a gross-up payment to Executive
in order to place him in the same after-tax position he would have been had no
additional taxes, interests or penalties become due and payable under Code
Section 409A.

6.          Communication of Executive’s Employment.   Executive and the Company
shall mutually agree upon any communication to the public (through SEC filings,
press releases or otherwise), or to Executive’s former employer, concerning
Executive’s employment with the Company or departure from his former employer.

4


--------------------------------------------------------------------------------


7.          Termination of Employment.

(a)        Death or Retirement.   Executive’s employment shall terminate
automatically upon Executive’s death or Retirement during the Employment Period.
For purposes of this Agreement, “Retirement” shall mean normal retirement as
defined in the Company’s then-current retirement plan, or if there is no such
retirement plan, “Retirement” shall mean voluntary termination after age 55 with
at least five years of service.

(b)        Disability.   The Company may terminate Executive’s employment for
“Disability.” For purposes of this Agreement, termination by the Company of
Executive’s employment for “Disability” means termination following and because
of Executive’s failure to perform his duties as an employee for a period of at
least one hundred eighty (180) consecutive calendar days as a result of total
and permanent incapacity due to physical or mental illness or injury.
Executive’s incapacity must be certified by a licensed medical doctor selected
by Executive. If the Company disagrees with the certification of Executive’s
incapacity, it may appoint another medical doctor to certify his or her opinion
as to Executive’s incapacity, and if that doctor does not certify as to
Executive’s incapacity, then the two doctors will appoint a third medical doctor
to certify their opinions as to Executive’s incapacity, and the decision of a
majority of the three doctors will prevail. The Company will bear the costs of
the doctors’ opinions. Failing such independent certification, Executive’s
termination shall be deemed a termination by the Company without Cause and not a
termination by reason of his Disability.

(c)        Termination by the Company.   The Company may terminate Executive’s
employment during the Employment Period with or without Cause. For purposes of
this Agreement, “Cause” shall mean:

(i)         the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness), or

(ii)       Executive’s intentional violation of the Company’s Code of Ethics or
Insider Trading Policy; or

(iii)      the commission by Executive, or a plea of guilty or nolo contendere
by Executive, to a felony or crime involving moral turpitude.

The cessation of employment of Executive shall not be deemed to be for Cause
under clause (i) above unless and until (a) there shall have been delivered to
Executive a copy of a resolution adopted by the Compensation Committee of the
Board specifying the manner in which such Committee considers that Executive has
not substantially performed his duties, (b) Executive shall have been given 90
days to cure such breach, and (c) at the end of such 90-day cure period the
Committee finds that Executive still is not substantially performing his duties.
Such finding shall be effective to terminate Executive’s employment for Cause
only if Executive was provided reasonable notice of the proposed action and was
given an opportunity to be heard by the Committee.

(d)        Termination by Executive.   Executive’s employment may be terminated
by Executive for Good Reason or no reason. For purposes of this Agreement,
unless written consent of Executive is obtained, “Good Reason” shall mean:

(i)         Executive’s demotion from the position of Chief Executive Officer of
the Company, or a material diminution in his authority, duties or
responsibilities in such position, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;

(ii)       a reduction by the Company in Executive’s Base Salary or Target Bonus
or maximum bonus opportunity, as in effect on the Effective Date, as the same
may be increased from time to time; or

5


--------------------------------------------------------------------------------


(iii)      the Company’s requiring Executive to be based more than thirty-five
(35) miles from the Company’s principal executive offices in Atlanta, Georgia;
or

(iv)       any failure by the Company to comply with and satisfy
Section 16(c) of this Agreement; or

(v)        the material breach by the Company of any other material provision of
this Agreement.

Good Reason shall not include Executive’s death or Disability; provided that
Executive’s mental or physical incapacity following the occurrence of an event
described in clause (i) – (v) above shall not affect Executive’s ability to
terminate for Good Reason. In the event that “Cause” for Executive’s termination
exists under this Agreement and the Company acts to terminate Executive’s
employment for Cause, Executive shall not be entitled to exercise a termination
for Good Reason or to receive payments or benefits pursuant to Section 8 of this
Agreement for termination for Good Reason. Except as provided in Section 8(a),
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder. Any
claim of “Good Reason” under this Agreement shall be communicated by Executive
to the Company in writing within 30 days of his knowledge of its occurrence,
which writing shall specifically identify the factual details concerning all
events giving rise to Executive’s claim of Good Reason under this Section 7(d).
General description of unspecified events shall not constitute proper notice of
Good Reason or termination for Good Reason. The Company shall have an
opportunity to cure any claimed event of Good Reason within 30 days of notice of
Good Reason given by Executive.

(e)        No Fault Termination by Either Party.   During the 3-month period
beginning six months after the Effective Date and ending 9 months after the
Effective Date, if Executive and the Company mutually agree that Executive’s
skill sets and background do not fit the needs of the Company and Executive’s
continued employment with the Company is not in the Executive’s and the
Company’s best interest, then either party may terminate Executive’s employment
with the Company as a “No Fault” termination. If Executive and the Company
cannot reach a mutual agreement within 15 days business days on the issue of
whether Executive’s skill sets and background do not fit the needs of the
Company and Executive’s continued employment with the Company is not in the
Executive’s and the Company’s best interest, the issue shall be resolved in
accordance with Section 15. No Fault termination shall not include Executive’s
death or Disability. In the event that “Cause” for Executive’s termination
exists under this Agreement and the Company acts to terminate Executive’s
employment for Cause, Executive shall not be entitled to receive payments or
benefits pursuant to Section 8 of this Agreement for No Fault termination.

(f)         Notice of Termination.   Any termination by the Company for Cause,
or by Executive for Good Reason or by either party for No Fault, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 17(f) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) specifies the termination date, within the parameters of
Section 7(g). The failure by Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

(g)        Date of Termination.   “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, the date of the Board’s final
determination that Cause exists, as provided in Section 7(c), or a date within
30 days thereafter, as specified in the Notice of Termination, (ii) if
Executive’s employment is terminated by Executive for Good Reason, the date of
the expiration of

6


--------------------------------------------------------------------------------


the 30-day cure period unless cure shall have been effected by the Company
during such period, or any date between 30 and 60 days after receipt of the
Notice of Termination, as specified in such notice, (iii) if Executive’s
employment is terminated by the Company other than for Cause or Disability or if
Executive’s employment is terminated by either party for No Fault, the Date of
Termination shall be the date of receipt of the Notice of Termination or a date
within 90 days after receipt of the Notice of Termination, as specified in such
notice, (iv) if Executive’s employment is terminated by reason of death,
Retirement or Disability, the Date of Termination shall be the date of death or
Retirement of Executive or the Disability Effective Date, as the case may be,
and (v) if Executive’s employment is terminated by Executive without Good
Reason, the Date of Termination shall be 30 days following the Company’s receipt
of the Notice of Termination, unless the Company specifies an earlier Date of
Termination.

8.          Obligations of the Company upon Termination.

(a)        Termination by Executive for Good Reason; Termination by the Company
Other Than for Cause or Disability.   If, during the Employment Period, the
Company shall terminate Executive’s employment other than for Cause or
Disability, or Executive shall terminate employment for Good Reason during the
60-day period following the occurrence of the event giving rise to Good Reason,
then and, with respect to the payments and benefits described in clauses
(i)(B) and (ii) below, only if Executive executes a Release in substantially the
form of Exhibit A hereto (the “Release”) and complies fully with the Release and
with all provisions of Section 14 of this Employment Agreement below, including
maintaining compliance for any time period specified therein:

(i)         the Company shall provide to Executive in a single lump sum cash
payment within 30 days after the Date of Termination or, if later, the later of:
(x) the date that such payment can be made without triggering an excise tax
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), or (y) five days after the Release becomes effective and nonrevocable,
the aggregate of the following amounts:

A.         the sum of the following amounts, to the extent not previously paid
to Executive (the “Accrued Obligations”): (1) Executive’s Base Salary through
the Date of Termination, (2) a pro-rata bonus for the year in which the Date of
Termination occurs, computed as the product of (x) Executive’s Target Bonus for
such year and (y) a fraction, the numerator of which is the number of days in
the current fiscal year through the Date of Termination, and the denominator of
which is 365, (3) any accrued pay in lieu of unused vacation, and (4) unless
Executive has designated a later payout date in connection with the terms of a
deferral plan or agreement or unless any later payout date is required by
applicable law, including without limitation Section 409A of the Code, any
vested compensation previously deferred by Executive (together with any amount
equivalent to accrued interest or earnings thereon); and

B.         a severance payment (the “Severance Payment”) equal to the product of
(1) 12 (or if the Date of Termination occurs prior to the second anniversary of
the Effective Date, the number of full months remaining in the Employment Period
after the Date of Termination) (the “Severance Factor”), times (2) one twelfth
of the sum of Executive’s Base Salary and Target Bonus as in effect as of the
Date of Termination; and

(ii)       the Company shall continue to provide after Executive’s Date of
Termination, for a number of months equal to the Severance Factor (the “Welfare
Benefits Continuation Period”), or such longer period as may be provided by the
terms of the appropriate plan, program, practice or policy, any group health
benefits to which Executive and/or Executive’s eligible dependents would
otherwise be entitled to continue under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), or, at the Company’s option, shall
reimburse Executive for premiums he actually incurs in continuing such group
health benefits pursuant to COBRA; provided, however, that if

7


--------------------------------------------------------------------------------


Executive becomes employed with another employer (including self-employment) and
becomes eligible to receive group health benefits under another employer
provided plan, the Company’s obligation to provide group health benefits, or to
reimburse COBRA group health insurance continuation premiums, as described
herein shall cease, except as otherwise provided by law and provided, further,
that the Welfare Benefits Continuation Period shall run concurrently with any
period for which Executive is eligible to elect health coverage under COBRA; and

(iii)      to the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive, without duplication of the amounts otherwise
payable under this Agreement, any other amounts or benefits required to be paid
or provided or which Executive is eligible to receive under any plan, program,
policy or practice of the Company to the extent provided to Peer Executives
prior to the Date of Termination (such other amounts and benefits, without
duplication, shall be hereinafter referred to as the “Other Benefits”).

(b)        Termination by Either Party for No Fault.   If Executive’s employment
is terminated by either party for No Fault, as provided in Section 7(e), then
Executive shall be entitled to the same benefits as described in Section 8(a),
except that the Severance Factor shall be 12.

(c)        Death, Disability or Retirement.   If Executive’s employment is
terminated by reason of his death, Disability or Retirement during the
Employment Period, this Agreement shall terminate without further obligations to
Executive or his estate, beneficiaries or legal representatives, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to Executive or his estate,
beneficiary or legal representative, as applicable, in a lump sum in cash within
30 days of the Date of Termination or, if later, the date that such payment can
be made without triggering an excise tax under Section 409A of the Code. With
respect to the provision of Other Benefits, the term Other Benefits as used in
this Section 8(c) shall include, without limitation, and Executive or his
estate, beneficiaries or legal representatives, as applicable, shall be entitled
to receive, benefits under such plans, programs, practices and policies relating
to death, disability or retirement benefits, if any, as are applicable to
Executive or his family on the Date of Termination.

(d)        Cause or Voluntary Termination without Good Reason.   If Executive’s
employment shall be terminated for Cause during the Employment Period, or if
Executive voluntarily terminates employment during the Employment Period without
Good Reason (other than a No Fault termination pursuant to Section 7(e)), this
Agreement shall terminate without further obligations to Executive, other than
for payment of Accrued Obligations (excluding the pro-rata bonus described in
clause 2 of Section 8(a)(i)(A)) and the timely payment or provision of Other
Benefits.

(e)        Expiration of Employment Period.   Upon the expiration of the
Employment Period, this Agreement shall terminate without further obligations to
Executive, other than the timely payment or provision of Other Benefits. With
respect to the provision of Other Benefits, if Executive remains employed by the
Company following such expiration date, he shall be entitled to participate in
any general severance policy of the Company that covers Peer Executives;
provided, however, that the severance provided to Executive under such policy
shall not be less than one times Executive’s Base Salary and Target Bonus as in
effect on the date of his termination of employment, payable in a lump sum, and
such payment shall be conditioned on Executive’s signing a release substantially
in the form of Exhibit A to this Agreement rather than the standard form of
release under such severance policy.

(f)         Resignations.   Termination of Executive’s employment for any reason
whatsoever shall constitute Executive’s resignation from the Board of Directors
of the Company and resignation as an officer of the Company, its subsidiaries
and affiliates.

9.          Change in Control Letter Agreement.   On or about the Effective
Date, Executive and the Company will enter into a Change in Control letter
agreement (“CIC Agreement”) substantially similar in

8


--------------------------------------------------------------------------------


form to that entered into with Peer Executives, which provides severance
benefits in the event of a qualifying termination of employment during the
period of six months prior to or three years after the occurrence of a Change in
Control, as defined therein (the “Change in Control Period”). Notwithstanding
Section 7 and 8 of this Agreement, if Executive’s employment is terminated
during a Change in Control Period and while the CIC Agreement is in effect, the
terms of the CIC Agreement relating to Executive’s termination of employment
(including, without limitation, the definitions of “Cause” and “Good Reason” for
such termination) shall govern the determination of any benefits to be paid
under the CIC Agreement, but not those which might become payable under this
Agreement, and Executive will be entitled to the higher of the severance
benefits payable pursuant to the CIC Agreement or under this Agreement, without
duplication.

10.        Non-exclusivity of Rights.   Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company and for which
Executive may qualify, except as specifically provided herein. Amounts that are
vested benefits or that Executive is otherwise entitled to receive under any
employee benefit plan, policy, practice or program of the Company, its
subsidiaries or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program except as explicitly modified by this Agreement.

11.        Full Settlement; No Obligation to Mitigate.   The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and, except as explicitly provided herein, such amounts shall not be
reduced whether or not Executive obtains other employment.

12.        Certain Additional Payments by the Company..   If any payments or
benefits provided pursuant to this Agreement or any other payments or benefits
provided to Executive by the Company are subject to an excise tax on an “excess
parachute payment” under Section 4999 of the Code, or any successor provision of
the Code, or are subject to an excise or penalty tax under any similar provision
of any other revenue system to which Executive may be subject, the Company will
provide a gross-up payment to Executive in order to place him in the same
after-tax position he would have been in had no excise or penalty tax become due
and payable under Code Section 4999 (or any successor provision) or any similar
provision of that other revenue system. Any gross-up payment to which Executive
is entitled as a result of the applicability of an excise tax under Code
Section 4999 or any successor provision of the Code, or as a result of any
excise or penalty tax under any similar provision of any other revenue system to
which Executive may be subject, will be determined in accordance with a “Policy
with Respect to Tax Gross-up Payments” adopted, or which will be adopted, by the
Board of Directors (or a Committee of the Board), and once that policy is
adopted, no amendment of that policy that adversely affects Executive will be
effective with respect to Executive’s rights under this Agreement without
Executive’s written consent.

13.        Representations and Warranties.   Executive hereby represents and
warrants to the Company that Executive is not a party to, or otherwise subject
to, any covenant not to compete with any person or entity, and Executive’s
execution of this Agreement and performance of his obligations hereunder will
not violate the terms or conditions of any contract or obligation, written or
oral, between Executive and any other person or entity.

14.        Restrictions on Conduct of Executive.

(a)        General.   Executive and the Company understand and agree that the
purpose of the provisions of this Section 14 is to protect legitimate business
interests of the Company, as more fully described below, and is not intended to
impair or infringe upon Executive’s right to work, earn a living, or

9


--------------------------------------------------------------------------------


acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that Executive has received good and valuable consideration for the
post-employment restrictions set forth in this Section 14 in the form of the
compensation and benefits provided for herein. Executive hereby further
acknowledges that the post-employment restrictions set forth in this Section 14
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement.

In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require unique expertise and talent in the provision of Competitive
Services and that Executive will have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive will be placed in a position of trust and responsibility
and he will have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing him in such position and giving
him access to such information in reliance upon his agreement not to solicit
customers during the Restricted Period; (C) that due to Executive’s unique
experience and talent, the loss of Executive’s services to the Company under
this Agreement cannot reasonably or adequately be compensated solely by damages
in an action at law; (D) that Executive is capable of competing with the
Company; and (E) that Executive is capable of obtaining gainful, lucrative and
desirable employment that does not violate the restrictions contained in this
Agreement.

Therefore, Executive shall be subject to the restrictions set forth in this
Section 14.

(b)        Definitions.   The following capitalized terms used in this
Section 14 shall have the meanings assigned to them below, which definitions
shall apply to both the singular and the plural forms of such terms:

“Competitive Position” means any employment with a Competitor in the capacity of
a senior executive officer in which Executive has duties for such Competitor
that involve Competitive Services and that are the same or similar to those
services actually performed by Executive for the Company.

“Competitive Services” means the business of automated credit risk management
and financial technologies for the internet and traditional lending
environments.

“Competitor” means any of the following companies: Acxiom Corporation, CBC
Companies, CSC Credit Services, The Dun & Bradstreet Corporation, Experian Inc.,
Fair Issac Corporation, Nexis-Lexis and Trans Union Corporation, each of which
is engaged, wholly or in part, in Competitive Services within the Restricted
Territory.

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; customer files, data and financial information, details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.

10


--------------------------------------------------------------------------------


“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date (during the
Employment Period) of an alleged breach of the Restrictive Covenants by
Executive.

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

“Principal or Representative” means a principal, owner, partner, stockholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services, other than through
general advertising targeted at consumers, during the 12 months prior to the
Determination Date.

“Protected Employees” means employees of the Company who were employed by the
Company or its affiliates at any time within six months prior to the
Determination Date, other than those who were discharged by the Company or such
affiliated employer without cause.

“Restricted Period” means the Employment Period plus one year after the Date of
Termination.

“Restricted Territory” means the United States of America.

“Restrictive Covenants” means the restrictive covenants contained in
Section 14(c) hereof.

“Third Party Information” means confidential or proprietary information subject
to a duty on the Company’s and its affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of Georgia.

“Work Product” means all inventions, innovations, improvements, developments,
methods, processes, programs, designs, analyses, drawings, reports, and all
similar or related information (whether or not patentable) that relate to the
Company’s or its affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by the Company or its affiliates.

11


--------------------------------------------------------------------------------


(c)        Restrictive Covenants.

(i)         Restriction on Disclosure and Use of Confidential Information and
Trade Secrets.   Executive understands and agrees that the Confidential
Information and Trade Secrets constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use.
Accordingly, Executive hereby agrees that Executive shall not, directly or
indirectly, during the Employment Period and for a period of two years after the
Date of Termination, reveal, divulge, or disclose to any Person not expressly
authorized by the Company any Confidential Information, and Executive shall not,
directly or indirectly, during the Employment Period and for a period of two
years after the Date of Termination, use or make use of any Confidential
Information in connection with any business activity other than that of the
Company. Executive shall not directly or indirectly transmit or disclose any
Trade Secret of the Company to any Person, and shall not make use of any such
Trade Secret, directly or indirectly, for himself or for others, without the
prior written consent of the Company throughout the term of this Agreement and
for the period during which the information remains a Trade Secret under
applicable law. The parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information or any Trade Secret
that is required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, Executive
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order prior to any such required
disclosure by Executive.

Executive acknowledges that any and all Confidential Information is the
exclusive property of the Company and agrees to deliver to the Company on the
Date of Termination, or at any other time the Company may request in writing,
any and all Confidential Information which he may then possess or have under his
control in whatever form same may exist, including, but not by way of
limitation, hard copy files, soft copy files, computer disks, and all copies
thereof.

(ii)       Nonsolicitation of Protected Employees.   Executive understands and
agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period, Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his employment relationship with the
Company or to enter into employment with any other Person.

(iii)      Restriction on Relationships with Protected Customers.   Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive’s own behalf or as
a Principal or Representative of any Person, solicit, divert, take away or
attempt to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to Protected Customers with whom
Executive had Material Contact on the Company’s behalf during the 12 months
immediately preceding the Date of Termination; and, provided further, that the
prohibition of this covenant shall not apply to the conduct of general
advertising activities. For purposes of this Agreement, Executive had “Material
Contact” with a Protected Customer if (a) he had business dealings with the
Protected

12


--------------------------------------------------------------------------------


Customer on the Company’s behalf; (b) he was responsible for supervising or
coordinating the dealings between the Company and the Protected Customer; or
(c) he obtained Trade Secrets or Confidential Information about the customer as
a result of his association with the Company.

(iv)       Noncompetition with the Company.   In consideration of the
compensation and benefits being paid and to be paid by the Company to Executive
hereunder, Executive hereby agrees that, during the Restricted Period, Executive
will not, without prior written consent of the Company, directly or indirectly
obtain, serve in or operate in a Competitive Position with a Competitor where
his duties involve operations of such Competitor within the Restricted
Territory. Executive acknowledges that in the performance of his duties for the
Company he is charged with operating on the Company’s behalf throughout the
Restricted Territory and he hereby acknowledges, therefore, that the Restricted
Territory is reasonable.

(v)        Ownership of Work Product.   Executive acknowledges that the Work
Product belongs to the Company or its affiliates and Executive hereby assigns,
and agrees to assign, all of the Work Product to the Company or its affiliates.
Any copyrightable work prepared in whole or in part by Executive in the course
of his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to the Company or
such affiliate all right, title, and interest, including without limitation,
copyright in and to such copyrightable work. Executive shall promptly disclose
such Work Product and copyrightable work to the Board and perform all actions
reasonably requested by the Board (whether during or after the Employment
Period) to establish and confirm the Company’s or such affiliate’s ownership
(including, without limitation, assignments, consents, powers of attorney, and
other instruments).

(vi)       Third Party Information.   Executive understands that the Company and
its affiliates will receive Third Party Information. During the Employment
Period and thereafter, and without in any way limiting the provisions of
Section 14(c)(i) above, Executive will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than personnel of
the Company or its affiliates who need to know such information in connection
with their work for the Company or its affiliates) or use, except in connection
with his work for the Company or its affiliates, Third Party Information unless
expressly authorized by a member of the Board (other than Executive) in writing.

(vii)     Use of Information of Prior Employers.   During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company or any of its affiliates any unpublished documents or
any property belonging to any former employer or any other person to whom
Executive has an obligation of confidentiality unless consented to by in writing
the former employer or person. Executive will use in the performance of his
duties only information which is (i) generally known and used by persons with
training and experience comparable to Executive’s and which is (x) common
knowledge in the industry or (y) is otherwise legally in the public domain,
(ii) is otherwise provided or developed by the Company or its affiliates or
(iii) in the case of materials, property or information belonging to any former
employer or other person to whom Executive has an obligation of confidentiality,
approved for such use in writing by such former employer or person.

(d)        Enforcement of Restrictive Covenants.

(i)         Rights and Remedies Upon Breach.   In the event Executive breaches,
or threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the

13


--------------------------------------------------------------------------------


right and remedy to enjoin, preliminarily and permanently, Executive from
violating or threatening to violate the Restrictive Covenants and to have the
Restrictive Covenants specifically enforced by any court or tribunal of
competent jurisdiction, it being agreed that any breach or threatened breach of
the Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company. Such right
and remedy shall be independent of any others and severally enforceable, and
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company at law or in equity.

(ii)       Severability of Covenants.   Executive acknowledges and agrees that
the Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If any portion of
the foregoing provisions is found to be invalid or unenforceable because its
duration, the territory, the definition of activities or the definition of
information covered is considered to be invalid or unreasonable in scope, the
invalid or unreasonable term shall be redefined, or a new enforceable term
provided, such that the intent of the Company and Executive in agreeing to the
provisions of this Agreement will not be impaired and the provision in question
shall be enforceable to the fullest extent of the applicable laws.

(iii)      Reformation.   The parties hereunder agree that it is their intention
that the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. The parties further agree that, in
the event any tribunal of competent jurisdiction shall find that any provision
hereof is not enforceable in accordance with its terms, the tribunal shall
reform the Restrictive Covenants such that they shall be enforceable to the
maximum extent permissible at law.

15.        Mediation and Arbitration.   The parties shall endeavor to resolve
any claim or dispute arising under or relating to this Agreement, or the breach,
termination or validity of any term of this Agreement, by mediation under the
International Institute for Conflict Prevention & Resolution (CPR) Mediation
Procedure then currently in effect; provided, however, that the Company shall
retain the right at any time to seek equitable remedies, as provided in
Section 14(d), for breaches or threatened breaches of the Restrictive Covenants.
Unless the parties agree otherwise, the mediator will be selected from the CPR
Panels of Distinguished Neutrals. The place of mediation shall be Atlanta,
Georgia. Any controversy or claim arising out of or relating to this Agreement,
including the breach, termination or validity thereof, which remains unresolved
45 days after the appointment of a mediator, shall be finally resolved by
arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by a sole; provided, however, that if one party fails
to participate in the mediation as agreed herein, the other party can commence
arbitration prior to the expiration of the time periods set forth above. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16,
and judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof. The place of arbitration shall be Atlanta,
Georgia.

16.        Assignment and Successors.

(a)        This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b)        This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

14


--------------------------------------------------------------------------------


(c)        The Company will require any Surviving Entity resulting from a
Reorganization, Sale or Acquisition (if other than the Company) to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no Reorganization,
Sale or Acquisition had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and a legal successor to its business
and/or a purchaser of all or substantially all of its assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

17.        Miscellaneous.

(a)        Waiver.   Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

(b)        Severability.   If any provision or covenant, or any part thereof, of
this Agreement should be held by any tribunal of competent jurisdiction to be
invalid, illegal or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, of
this Agreement, all of which shall remain in full force and effect.

(c)        Other Agents.   Nothing in this Agreement is to be interpreted as
limiting the Company from employing other personnel on such terms and conditions
as may be satisfactory to it, except that this Section 17(c) shall not override
the provision of Section 7(d)(i).

(d)        Entire Agreement.   Except as provided herein, this Agreement
contains the entire agreement between the Company and Executive with respect to
the subject matter hereof and, from and after the Effective Date, this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof, including without limitation, the Prior Agreement.

(e)        Governing Law.   Except to the extent preempted by federal law, and
without regard to conflict of laws principles, the laws of the State of Georgia
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.

(f)         Notices.   All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or three days after mailing if mailed, first class,
certified mail, postage prepaid:

To the Company:           Equifax Inc.
1550 Peachtree Street, N.W.
Atlanta, Georgia 30309
Attention: General Counsel

To Executive:                              Richard F. Smith
2845 West 111th Terrace
Leawood, Kansas 66211-3090

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(g)        Amendments and Modifications.   This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.

(h)        Construction.   Each party and his or its counsel have reviewed this
Agreement and have been provided the opportunity to revise this Agreement and
accordingly, the normal rule of construction to

15


--------------------------------------------------------------------------------


the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement. Instead, the
language of all parts of this Agreement shall be construed as a whole, and
according to its fair meaning, and not strictly for or against either party.

(i)         Withholding.   The Company or its subsidiaries, if applicable, shall
be entitled to deduct or withhold from any amounts owing from the Company or any
such affiliate to Executive any federal, state, local or foreign withholding
taxes, excise taxes, or employment taxes (“Taxes”) imposed with respect to
Executive’s compensation or other payments from the Company or any of its
affiliates. In the event the Company or its affiliates do not make such
deductions or withholdings, Executive shall indemnify the Company and its
affiliates for any amounts paid with respect to any such Taxes.

(j)         Legal Fees.

(i)         The Company shall reimburse Executive’s reasonable legal fees and
expenses incurred in negotiating and documenting this Agreement and any other
related documents or matters.

(ii)       In the event of any dispute between Executive and the Company
following a Change in Control (as defined in the CIC Agreement), the Company
shall reimburse Executive for attorney’s fees and expenses reasonably incurred
by Executive in such dispute. Notwithstanding the foregoing, in the event that
the Company pays Executive’s legal fees and expenses relating to a dispute
hereunder and an arbitrator or a court later determines that Executive’s
positions with respect to such dispute were advanced in bad faith, Executive
shall promptly repay such legal fees and expenses to the Company.

(iii)      In the event of any dispute between Executive and the Company, the
Company shall reimburse Executive for attorney’s fees and expenses reasonably
incurred by Executive in such dispute in connection with those issues upon which
Executive is determined by an arbitrator or a court to have prevailed upon the
merits.

(Signatures on following page)

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

EQUIFAX INC.

 

By:

/s/ KAREN H. GASTON

 

Title:

Chief Administrative Officer

 

EXECUTIVE:

 

/s/ RICHARD F. SMITH

 

Richard F. Smith

 

17


--------------------------------------------------------------------------------


EXHIBIT A

Form of Release

THIS RELEASE (“Release”) is granted effective as of the          day of
                  ,       , by Richard F. Smith (“Executive”) in favor of
Equifax Inc. (the “Company”). This is the Release referred to in that certain
Employment Agreement effective as of September 19, 2005 by and between the
Company and Executive (the “Employment Agreement”), with respect to which this
Release is an integral part.

FOR AND IN CONSIDERATION of the payments and benefits provided by Section 8 of
the Employment Agreement and the Company’s other promises and covenants as
recited in the Employment Agreement, the receipt and sufficiency of which are
hereby acknowledged, Executive, for himself, his successors and assigns, now and
forever hereby releases and discharges the Company and all its past and present
officers, directors, stockholders, employees, agents, parent corporations,
predecessors, subsidiaries, affiliates, estates, successors, assigns, benefit
plans, consultants, administrators, and attorneys (hereinafter collectively
referred to as “Releasees”) from any and all claims, charges, actions, causes of
action, sums of money due, suits, debts, covenants, contracts, agreements,
promises, demands or liabilities (hereinafter collectively referred to as
“Claims”) whatsoever, in law or in equity, whether known or unknown, which
Executive ever had or now has from the beginning of time up to the date this
Release (“Release”) is executed, including, but not limited to, claims under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 (and all of its
amendments), the Americans with Disabilities Act, as amended, or any other
federal or state statutes, all tort claims, all claims for wrongful employment
termination or breach of contract, and any other claims which Executive has,
had, or may have against the Releasees on account of or arising out of
Executive’s employment with or termination from the Company; provided, however,
that nothing contained in this Release shall in any way diminish or impair
(i) any rights of Executive to the benefits conferred or referenced in the
Employment Agreement, (ii) any rights to indemnification that may exist from
time to time under any Indemnification Agreement between Executive and the
Company, or the Company’s articles of incorporation or bylaws, or Georgia law,
or (iii) Executive’s ability to raise an affirmative defense in connection with
any lawsuit or other legal claim or charge instituted or asserted by the Company
against Executive (collectively, the “Excluded Claims”).

Without limiting the generality of the foregoing, Executive hereby acknowledges
and covenants that in consideration for the sums being paid to him he has
knowingly waived any right or opportunity to assert any claim that is in any way
connected with any employment relationship or the termination of any employment
relationship which existed between the Company and Executive. Executive further
understands and agrees that, except for the Excluded Claims, he has knowingly
relinquished, waived and forever released any and all remedies arising out of
the aforesaid employment relationship or the termination thereof, including,
without limitation, claims for backpay, front pay, liquidated damages,
compensatory damages, general damages, special damages, punitive damages,
exemplary damages, costs, expenses and attorneys’ fees.

Executive specifically acknowledges and agrees that he has knowingly and
voluntarily released the Company and all other Releasees from any and all claims
arising under the Age Discrimination in Employment Act (“ADEA”),
29 U.S.C. § 621, et seq., which Executive ever had or now has from the beginning
of time up to the date this Release is executed, including but not limited to
those claims which are in any way connected with any employment relationship or
the termination of any employment relationship which existed between the Company
and Executive. Executive further acknowledges and agrees that he has been
advised to consult with an attorney prior to executing this Release and that he
has been given twenty-one (21) days to consider this Release prior to its
execution. Executive also understands that he may revoke this Release at any
time within seven (7) days following its execution. Executive


--------------------------------------------------------------------------------


understands, however, that this Release shall not become effective and that none
of the consideration described above shall be paid to him until the expiration
of the seven-day revocation period.

Executive agrees never to seek reemployment or future employment with the
Company or any of the other Releasees.

Executive acknowledges that the terms of this Release must be kept confidential.
Accordingly, Executive agrees not to disclose or publish to any person or entity
the terms and conditions or sums being paid in connection with this Release,
except as required by law, as necessary to prepare tax returns, or as necessary
to enforce the Excluded Claims.

It is understood and agreed by Executive that the payment made to him is not to
be construed as an admission of any liability whatsoever on the part of the
Company or any of the other Releasees, by whom liability is expressly denied.

Executive agrees and covenants that he will not make any derogatory or
disparaging statements about or relating to the Company, its business practices,
its products, its services or its employment practices and that he will not
engage in any harassing conduct directed at Company. For purposes of this
provision, “Company” means and includes the Company and its officers, directors,
agents, representatives and employees. Nothing in this provision is intended to
prohibit Executive from testifying truthfully in any judicial or quasi-judicial
proceeding.

This Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of his claims.
Executive further acknowledges that he has had a full and reasonable opportunity
to consider this Release and that he has not been pressured or in any way
coerced into executing this Release.

Executive acknowledges and agrees that this Release may not be revoked at any
time after the expiration of the seven-day revocation period and that he will
not institute any suit, action, or proceeding, whether at law or equity,
challenging the enforceability of this Release. Furthermore, with the exception
of an action to challenge his waiver of claims under the ADEA, if Executive does
not prevail in an action to challenge this Release, to obtain an order declaring
this Release to be null and void, or in any action against the Company or any
other Releasee based upon a claim which is covered by the release set forth
herein, Executive shall pay to the Company and/or the appropriate Releasee all
their costs and attorneys’ fees incurred in their defense of Executive’s action.

This Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Georgia. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court or tribunal construing the provisions shall add as a part
hereof a provision as similar in terms and effect to such unenforceable
provision as may be enforceable, in lieu of the unenforceable provision.

This document contains all terms of the Release and supersedes and invalidates
any previous agreements or contracts. No representations, inducements, promises
or agreements, oral or otherwise, which are not embodied herein shall be of any
force or effect.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned acknowledges that he has read these three
pages and he sets his hand and seal this            day of
                        , 20       .

 

 



Richard F. Smith

 

Sworn to and subscribed before me this           day of                       ,
20      .

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

 

3


--------------------------------------------------------------------------------